1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
5
     Phone: (702) 856-7430
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   LEISA WHITTUM,                                   Case No.: 2:19-cv-00877-JAD-EJY
18
                    Plaintiffs,
19                                                    STIPULATION AND ORDER TO
     vs.
20                                                    EXTEND TIME FOR PLAINTIFF TO
     NPAS SOLUTIONS, LLC,                             FILE REPLY IN SUPPORT OF MOTION
21                                                    TO COMPEL
                    Defendants.
22                                                      [FIRST REQUEST]
23          Plaintiff Leisa Whittum (“Plaintiff”), by and through her counsel of record, and Defendant

24   NPAS Solutions, LLC (“NPAS”) have agreed and stipulated to the following:
25          1.      On October 23, 2019, Plaintiff file a Motion to Compel [ECF No. 27].
26
            2.      On November 7, 2019, NPAS filed their response to Plaintiff’s Motion to Compel.
27
     [ECF No. 33]
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO FILE REPLY IN SUPPORT OF
     MOTION TO COMPEL [FIRST REQUEST] - 1
1           3.      Plaintiff’s Reply is due November 14, 2019.
2
            4.      Plaintiff and NPAS have agreed to extend Plaintiff’s time to file her reply in support
3
     four days as Plaintiff’s counsel has a trial scheduled to commence on November 12, 2019 which
4
     is scheduled to last until at least November 13, with the possibility that jury deliberations may
5

6    extend beyond that date. As a result, both Plaintiff and NPAS hereby request this Court to further

7    extend the date for Plaintiff to file her Reply in Support of her Motion to Compel until November
8
     18, 2019. This stipulation is made in good faith, is not interposed for delay, and is not filed for an
9
     improper purpose.
10
            IT IS SO STIPULATED.
11
            November 7, 2019.
12
      KNEPPER & CLARK LLC                                SPENCER FANE LLP
13
      /s/ Miles N. Clark                                 /s/ Mary E. Bacon
14
      Matthew I. Knepper, Esq., NBN 12796                Mary E. Bacon, Esq., NBN 12686
15    Miles N. Clark, Esq., NBN 13848                    Scott Dickenson (Admitted Pro Hac Vice)
      Email: matthew.knepper@knepperclark.com            Megan Meadows (Admitted Pro Hac Vice)
16    Email: miles.clark@knepperclark.com                Email: mbacon@spencerfane.com
17
                                                         Email: sdickenson@spencerfane.com
      HAINES & KRIEGER LLC                               Email: mmeadows@spencerfane.com
18    David H. Krieger, Esq., NBN 9086
      Email: dkrieger@hainesandkrieger.com               Counsel for Defendant
19                                                       NPAS Solutions, LLC
      Counsel for Plaintiff
20

21                                 ORDER GRANTING
                   STIPULATION TO EXTEND TIME FOR PLAINTIFF TO FILE
22                      REPLY IN SUPPORT OF MOTION TO COMPEL
23

24          IT IS SO ORDERED.

25                                  ________________________________________
                                    UNITED STATES MAGISTRATE JUDGE
26

27                                                        Dated: November 8, 2019

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO FILE REPLY IN SUPPORT OF
     MOTION TO COMPEL [FIRST REQUEST] - 2
